DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed in the reply on February 5, 2021 were received and fully considered. Claims 1 and 6 were amended. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 5, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.

The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...calculating by the processor, the measured breathing pattern that is a count of a number of steps taken during each inhale portion of the breathing cycles and a count of the number of steps taken during each exhale portion of the breathing cycles.”

These limitations describe a mathematical calculation. Furthermore, the limitations also pertain to a mental process as the skilled artisan is capable of looking at breathing data and step impulse data and making a mental assessment thereafter.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“A method for outputting a measured breathing pattern of an athlete, comprising: 
providing a force sensor having a sensor interface extending from the force sensor adapted for measuring expansion and compression of an abdomen of the athlete and a movement accelerometer sensor adapted for detecting step impulses for the athlete wherein the force sensor and the movement accelerometer sensor are in communication with a processor; 
transmitting breathing data during breathing cycles from the force sensor to the processor; 
transmitting step impulse data from the movement accelerometer sensor to the processor...and 
displaying the measured breathing pattern on a visual display coupled to the processor or emitting the measured breathing pattern through an audio output device coupled to the processor.”

Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Independent claim 6 is also not patent eligible for substantially similar reasons.
Dependent claims 2-5 and 7-10 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-10 are not patent eligible under 35 USC 101.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Examiner maintains that the claimed invention, when considered as an ordered combination, recites a judicial exception that is not integrated into a practical application. While the claimed invention recites additional (structural) limitations (force sensor, sensor interface extending from the force sensor, movement acceleration sensor, processor, visual display or audio output device), Examiner argues that these limitations do not integrate the judicial exception into a practical application because Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981). Therefore, Examiner maintains that claims 1-10 are not patent eligible. Please see corresponding rejection heading above for more detailed analysis.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791